Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20       PageID.734    Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

WILLIAM IRA BOS, Jr.,


                         Petitioner,                 Case No. 2:19-cv-13275
                                                     Hon. Denise Page Hood
v.

ROBERT VASHAW,

                     Respondent.
___________________________________/

    OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
 HABEAS CORPUS, (2) DENYING CERTIFICATE OF APPEALABILITY,
  AND (3) DENYING PERMISSION TO APPEAL IN FORMA PAUPERIS

      William Ira Bos, Jr., filed this habeas case under 28 U.S.C. § 2254. Petitioner

pled no contest in the Allegan Circuit Court to two counts of first-degree criminal

sexual conduct, MICH. COMP. LAWS § 750.520b(1)(a), and one count of child

sexually abusive material, MICH. COMP. LAWS § 750.145c(2). He was sentenced

to 25 to 50 years for the sexual misconduct convictions and 25 to 40 years for the

child abusive material conviction.

      Petitioner claims his was plea was involuntarily because he was placed on

“mind altering” medications while held in jail and because he was not informed that

he would be prohibited from contacting the victim or her mother while in prison.
Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20        PageID.735    Page 2 of 12




Because the claims are without merit, the court will deny the petition. The court will

also deny a certificate of appealability and deny leave to appeal in forma pauperis.

                                   I. Background

      Petitioner was charged with sexually molested his young stepdaughter. The

victim told investigators that Petitioner penetrated her vagina with his penis and

finger. Her allegations were corroborated when DNA analysis revealed Petitioner’s

semen on the victim’s robe. Investigators also found a photograph on Petitioner’s

phone of the victim dressed only in an open rope with her legs spread apart,

displaying her genitals. The geographical data on the photograph indicated that it

was taken while the victim was at Petitioner’s home. (ECF Nos. 9-6, 9-7. 9-12,

PageID.379-381.)

      Petitioner pled no contest. At the plea hearing, the trial court informed

Petitioner that his plea of no contest would be treated exactly like a plea of guilty,

and for sentencing purposes, “I’ll be treating you as though you had been found

guilty.” (ECF No. 9-12, PageID.376.) Petitioner indicated his understanding. (Id.)

      Petitioner was informed of the two charges to which he was pleading no

contest. He was informed that there was a sentencing agreement that his minimum

sentence would not exceed 25 years. He was advised that four other counts were

being dismissed. Petitioner indicated his understanding. (Id., PageID.377.)



                                          2
Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20          PageID.736    Page 3 of 12




      Petitioner indicated his understanding that if he plead no contest, there would

be no trial of any kind. (Id., PageID.378.) The court advised Petitioner of all the trial

rights he would be waiving by entering his plea, and Petitioner indicated his

understanding and agreement to each one. (Id.) Petitioner agreed that he would be

giving up any claim that his plea was the result of any promises or threats that were

not disclosed on the plea record. (Id., PageID.378-379.) He also agreed that that it

was his own free choice to plead no contest. (Id., PageID.379.)

      Petitioner denied that anyone had threatened him or promised him anything

not on the record to obtain his plea. (Id.) Petitioner indicated that it was his own free

choice to plead no contest. (Id.) The trial court used the police report to establish a

factual basis for the plea. (Id., PageID.379-381.) The court found that Petitioner’s

plea was made knowingly, voluntarily, and accurately. (Id., PageID.383.)

      At the sentencing hearing, Petitioner did not express any surprise that he was

going to be sentenced, nor did he make any claim regarding the voluntariness of his

plea. (ECF No. 9-13.) Petitioner acknowledged that his counsel had reviewed the

presentence information report with him at the jail on the previous day. (Id.,

PageID.393.) Petitioner made no statement when he was given an opportunity to

address the court prior to sentence. (Id., PageID.404.) The court sentenced Petitioner

under the plea agreement to 25 to 50 years for the sexual misconduct conviction and

25 to 40 years for the sexually abusive material conviction. (Id., PageID.406.)

                                           3
Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20         PageID.737     Page 4 of 12




      Relevant to his claims, at the close of the sentencing hearing, the court ordered

that Petitioner would have no access to JPay (a system used for prisoners to contact

people outside of prison) until the victim was twenty-one years old, and that “as far

as this Court’s ability to order this, you are also to have no access to social media or

email on the internet that may be provided separately by the prison.” (Id.) The

judgment of sentence also prohibited Petitioner from having contact with the victim

or the victim’s mother. (Id., PageID.407.)

      Following sentencing, Petitioner requested and was appointed appellate

counsel, who filed a motion to withdraw the plea. Petitioner claimed that his plea

was involuntarily entered because of medications administered to him at the jail.

(ECF No. 9-14.)

      The trial court held an evidentiary hearing on the claim. Petitioner testified

that he was held in jail prior to the plea proceeding. (ECF 9-15, PageID.428.) He

testified that he was given Prozac and Seroquel by the jail on the advice of another

inmate who told him that it would help him sleep. ECF 9-15, PageID.429-430.)

Petitioner testified that these medications made him feel “confusion, sleepiness,

drowsiness. Like, just slow thought processes.” (Id., PageID.431.) He stated that he

had difficulty understanding his attorney. (Id.) Petitioner claimed that “I was just

confused as to, what the no contest meant. I didn’t understand.” (Id., PageID.432.)



                                           4
Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20          PageID.738    Page 5 of 12




Petitioner testified that he was taken off all medications once he was in prison, and

he now denied that he was guilty of any of the offenses. (Id., PageID.433.)

      On cross-examination, Petitioner conceded that during an October 12th phone

call with his mother from jail, Petitioner said, “I’m going to plead on the 25th, they

can pay my bills for the rest of my life, while I’m in prison.” (Id., PageID.435.)

Petitioner made a second statement to his mother confirming his understanding that

he would be going to prison. (Id.) Petitioner acknowledged his signature on a written

copy of his pela agreement which included the sentencing agreement. (Id.,

PageID.435-436.)

      Petitioner testified that he did not remember telling either of his trial attorneys

that he was confused about the plea agreement. (Id., PageID.438.) He confirmed that

he did not tell his counsel that he was confused during plea hearing. (Id.,

PageID.439.) Petitioner admitted that he first told his attorney that he did not want

to go along with the plea when he heard about the no contact order that was added

at the sentencing hearing. (Id., PageID.439.) He told his attorney to withdraw the

plea on that basis. (Id., PageID.442-443.) Petitioner objected to the condition that he

could not have contact with the victim’s mother and his understanding that he would

be prohibited from using JPay. (Id., PageID.443.)

      Kathryn Russell, Petitioner’s trial counsel, testified that Petitioner did not

seem confused during her meetings with him. (Id., PageID.447-448.) It seemed to

                                           5
Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20        PageID.739       Page 6 of 12




her that he comprehended what she was saying to him. (Id., PageId.448.) Petitioner

did not seem under the influence of drugs. (Id.) She discussed the plea offer with

Petitioner thoroughly, and he seemed to understand what they were talking about.

(Id., PageID.449.)

      Russell testified that she would not have allowed Petitioner to enter his plea

if she thought he was confused. (Id.) In the past, Russell had prevented clients from

entering guilty pleas when she questioned their competency. (Id., PageID.450.) In

such cases she would ask for a competency evaluation. (Id.) Russell had nineteen

years of criminal defense experience dealing with clients. (Id.) Russell never thought

that Petitioner had difficulty comprehending what was happening in his case. (Id.,

PageID.450-451.)

      The prosecutor offered a videotape of Petitioner’s conduct while in jail,

contradicting his testimony that he slept for about eighteen hours a day while on the

medication. Instead, it purported to show that Petitioner was not dazed or confused,

but that he was getting into arguments and fights while in jail. (ECF No. 9-16,

PageID.468.) The video showed that Petitioner became very upset when he returned

to jail after sentencing when he learned about the no contact order. (Id.)

      Based on the evidence presented at the hearing as well as the plea colloquy,

the trial court found that Petitioner understood what he was doing when he entered

his no contest plea. (Id. PageID.471-473.) The court found that Petitioner’s claim

                                          6
Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20        PageID.740    Page 7 of 12




was simply a product of his “buyer’s remorse” when he found out his

communication with his family would be limited. (Id.)

      Petitioner’s appellate counsel thereafter filed a delayed application for leave

to appeal in the Michigan Court of Appeals that raised one claim:

      I. As a result of psychotropic drugs administered at the county jail, were
      no contest pleas not knowingly entered, thus denying Mr. Bos his
      constitutional rights to due process?

      The Michigan Court of Appeals denied the delayed application “for lack of

merit in the grounds presented.” People v. Bos, No. 347038 (Mich. Ct. App.

February 21, 2019). Petitioner appealed, but the Michigan Supreme Court denied his

application for leave to appeal by form order. People v. Bos, 929 N.W.2d 338 (Mich.

2019) (Table).

                              II. Standard of Review

      28 U.S.C. § 2254(d) curtails federal habeas review of state convictions for

claims adjudicated on the merits by state courts. A habeas petitioner must generally

demonstrate that the state court adjudication was “contrary to” or “involved an

unreasonable application of” clearly established Supreme Court law. Id. A decision

is “contrary to” clearly established Supreme Court law if the state court arrives at a

conclusion opposite to that reached by the Supreme Court on a question of law or if

the state court decides a case differently than the Supreme Court has on a set of

materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

                                          7
Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20        PageID.741    Page 8 of 12




An “unreasonable application” occurs when “a state court decision unreasonably

applies the law of [the Supreme Court] to the facts of a prisoner’s case.” Id. at 409.

      Under this standard, a federal habeas court may not “issue the writ simply

because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at

410-11. “[A] state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

                                    III. Analysis

A. Voluntariness of Plea

      Petitioner’s claims the medications administered to him in jail rendered his

plea involuntary, and he claims he was never informed that he would be prohibited

from contacting the victim or the victim’s mother as a consequence of his plea.

      When a criminal defendant is convicted pursuant to a guilty plea (or a plea of

no contest) review of his conviction is limited to whether the plea was made

knowingly, intelligently, and voluntarily. United States v. Broce, 488 U.S. 563

(1989); Boykin v. Alabama, 395 U.S. 238 (1969). A plea is voluntary if it is not

induced by threats or misrepresentations, and the defendant is made aware of the

likely consequences of the plea. Brady v. United States, 397 U.S. 742, 755 (1970)).

                                          8
Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20           PageID.742     Page 9 of 12




The plea is intelligent and knowing where there is nothing to indicate that the

defendant is incompetent or otherwise not in control of his or her mental faculties,

is aware of the nature of the charges, and is advised by competent counsel. Id., 397

U.S. at 756.

      When a habeas petitioner challenges his plea, the state generally satisfies its

burden by producing a transcript of the state court proceedings showing that the plea

was made voluntarily. See Garcia v. Johnson, 991 F.2d 324, 326 (6th Cir. 1993).

“On habeas review, a state court’s finding that a plea was valid is a factual finding

that is entitled to a presumption of correctness.” Railey v. Webb, 540 F.3d 393, 417

(6th Cir. 2008).

      The state court record reveals that Petitioner’s no contest plea was knowing,

intelligent, and voluntary. Petitioner’s claim that medications altered his mental state

to the point that it affected the validity of his plea was fully explored at an evidentiary

hearing held in the state court. Petitioner claimed that the medication not only

adversely affected his ability to understand proceedings, but it also made him so

sleepy that he was sleeping about eighteen hours a day while in jail. The prosecutor

presented evidence that this was not true, and that Petitioner was getting in fights

and arguments in jail. Petitioner’s trial counsel testified at the hearing that she never

perceived any difficulty with Petitioner’s ability to understand the proceedings, and



                                            9
Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20          PageID.743     Page 10 of 12




 that if she had observed any such difficulty, she would have asked for a competency

 referral. The trial court chose to credit Petitioner’s trial counsel’s testimony.

       Further, nothing in the transcript of the trial court proceeding suggests that

 Petitioner was suffering from impaired judgment at the time of the plea. While it is

 true that most of Petitioner’s responses to the trial court’s questions at the plea

 proceeding were “Yes” or “No" answers, the trial court found that Petitioner

 appeared to understand what was taking place and that he gave no indication the

 proceeding was confusing to him. Moreover, Petitioner made no statements at the

 sentencing hearing indicating confusion that he had been convicted. Indeed,

 Petitioner only indicated his dissatisfaction with the plea when he learned of the no

 contact order.

       Accordingly, the trial court’s determination that Petitioner’s medication did

 not impact his ability to voluntarily enter his plea was well-supported by the

 evidence as well as by the record of the plea colloquy. The factual determination that

 medications did not impair Petitioner’s ability to voluntarily enter his plea is

 presumptively correct on federal habeas review, and Petitioner has not offered clear

 and convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1).

       Petitioner also asserts that he is entitled to withdrawal of his no contest plea

 because the trial court imposed a no-contact order with respect to the victim and the

 victim’s mother (who was Petitioner’s wife), which was not a consequence he was

                                            10
Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20          PageID.744    Page 11 of 12




 told about during the plea hearing. Clearly established Supreme Court law requires

 a court to inform a defendant of all the relevant circumstances and likely

 consequences of a guilty plea. Brady, 397 U.S. at 748. But a defendant need not be

 informed of every collateral consequences of his plea, and the failure to inform a

 defendant of collateral consequences does not render a plea involuntary. See Hill v.

 Lockhart, 474 U.S. 52, 56 (1985); King v. Dutton, 17 F.3d 151, 153 (6th Cir. 1994).

       Petitioner cites no clearly established Supreme Court case holding that a no-

 contact order is a consequence of a plea that a defendant must be informed about as

 a part of a plea proceeding. A no-contact order is, in fact, a collateral consequence

 of a conviction that need not be communicated to a defendant at the time of the plea

 hearing. See, e.g., Bell v. United States, 2016 WL 7315326 (E.D. Tenn. Dec. 14,

 2016).

       Accordingly, the court finds that Petitioner has not overcome the presumption

 of correctness attaching to the trial court’s finding that Petitioner entered his guilty

 plea knowingly, intelligently, and voluntarily. The petition will therefore be denied.

                              IV. Certificate of Appealability

       In order to appeal the Court’s decision, Petitioner must obtain a certificate of

 appealability. 28 U.S.C. § 2253(c)(2). The applicant is required to show that

 reasonable jurists could debate whether the petition should have been resolved in a

 different manner, or that the issues presented were adequate to deserve

                                           11
Case 2:19-cv-13275-DPH-EAS ECF No. 11 filed 07/31/20         PageID.745   Page 12 of 12




 encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

 A federal district court may grant or deny a certificate of appealability when the

 court issues a ruling on the habeas petition. Castro v. United States, 310 F.3d 900,

 901 (6th Cir. 2002). Here, jurists of reason would not debate the Court’s conclusion

 that Petitioner has failed to demonstrate entitlement to habeas relief because his

 claims are devoid of merit.

       Finally, Petitioner is denied permission to appeal in forma pauperis because

 any appeal would be frivolous. 28 U.S.C. § 1915(a)(3).

                                   V. Conclusion

       Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a

 writ of habeas corpus, 2) DENIES a certificate of appealability, and 3) DENIES

 permission to appeal in forma pauperis.

       SO ORDERED.

                                                s/Denise Page Hood
                                                United States District Judge
 Dated: July 31, 2020




                                           12
